Citation Nr: 9925590	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  93-17 542	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear.

2.  Entitlement to an initial compensable disability 
evaluation for defective hearing in the left ear.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964, and from March 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an August 1996 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a September 1995 decision of the Board denying 
entitlement to service connection for right ear hearing loss 
and a compensable evaluation for defective hearing in the 
left ear, and, in so doing, remanded the case to the Board 
for action consistent with an August 1996 Joint Motion for 
Remand.  

Pursuant to the Court's Order, the Board, in March 1997, 
remanded the case to the Regional Office (RO) for additional 
development.  The case is now, once more, before the Board 
for appellate review.

The Board notes that, in correspondence of December 1995, the 
veteran discharged his previous representative, the Disabled 
American Veterans, and, in their place, appointed Shirley A. 
Cochran, Attorney at Law, as his representative in his "claim 
for disability for loss of hearing."  However, in 
correspondence of January 1998, Ms. Cochran informed the 
Board that the veteran had discharged her "from further 
service on his behalf."  Accordingly, the veteran is 
currently unrepresented in his appeal before the Board.


FINDINGS OF FACT

1.  The claim for service connection for defective hearing in 
the right ear is not supported by cognizable evidence showing 
that the disability was present in service, or is otherwise 
of service origin.

2.  Based on the most recent (January 1992) rating 
examination, the veteran exhibits Level III hearing in his 
service-connected left ear; for rating purposes, the 
veteran's nonservice-connected right ear is considered to 
have Level I hearing.

3.  The veteran, without good cause, failed to report for his 
most recent Department of Veterans Affairs (VA) audiometric 
examination.


CONCLUSIONS OF LAW

1.  The claim for service connection for defective hearing in 
the right ear is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  An initial compensable evaluation for service-connected 
defective hearing in the left ear is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 
4.85(f), 4.86(a) (effective June 10, 1999), 4.85, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records for the veteran's first period of 
active service, that is, the period from September 1960 to 
September 1964, are negative for history, complaints, or 
abnormal findings indicative of the presence of defective 
hearing in the right ear.  At the time of the veteran's 
service separation examination in September 1964, hearing for 
the whispered and spoken voice was 15/15 in each ear, and no 
pertinent diagnosis was noted.  

On audiometric examination conducted as part of the veteran's 
final service separation examination in November 1969, pure 
tone air conduction threshold levels, in decibels, were as 
follows:

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
 25
      5
       
5
      0
       
5
      5








At the time of the veteran's service separation examination 
in November 1969, no pertinent (which is to say, right ear) 
diagnosis was noted.

During the course of a VA examination for an unrelated 
medical condition in April 1972, the veteran's hearing was 
described as "adequate bilaterally."

On VA examination in September 1974, the veteran's ears were 
described as "negative."

During the course of a VA examination in April 1983, the 
veteran gave a history of "slightly decreased" hearing.

In November 1990, the veteran was seen for a routine VA 
audiologic evaluation.  At the time of that evaluation, the 
veteran gave a history of noise exposure, consisting of 
weapons and radio communication noise, while in the Army.  He 
additionally noted a "significant history of occupational 
noise exposure since leaving the military," specifically, 
printing machinery noise.  The pertinent diagnosis was mild 
sloping to severe sensorineural hearing loss in both ears.  

On VA compensation and pension examination in January 1992, 
the veteran complained of hearing loss in both ears, in 
conjunction with difficulties with speech recognition, which 
he had reportedly first noticed in 1964.  The veteran 
additionally stated that he had noticed some decline in his 
hearing over the past 10 years.  He gave a history of 
exposure to loud noises of approximately eight years' 
duration, and stated that he had never worn hearing aids.  
Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:


HERTZ

250
500
1000
2000
3000
4000
6000
8000
RIGHT
25
30
35
40
60
60
70
90
LEFT
30
40
60
55
65
65

75

Speech recognition ability was 96 percent in the veteran's 
right ear, and 88 percent in the left ear.  The pertinent 
diagnosis was bilateral sensorineural hearing loss.

In October 1996, the veteran was seen at a VA medical 
facility for an audiologic reevaluation and "hearing aid 
check."  Audiometric examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:

HERTZ

250
500
1000
2000
3000
4000
6000
8000
RIGHT
40
40
45
60
65
70
80
95
LEFT
30
40
55
65
65
65
65
75

Speech recognition ability was 88 percent in the veteran's 
right ear, and 72 percent in the left ear.  The pertinent 
diagnoses were moderate sloping to moderately severe 
sensorineural hearing loss in the left ear; and moderate 
sloping to moderately severe mixed (predominantly 
sensorineural) hearing loss in the right ear.  

The medical records utilized by the Social Security 
Administration in determining the veteran's entitlement to 
disability benefits are dated from the early 1970's to the 
late 1990's, and show no evidence of treatment for his left 
hearing loss.

In July 1998, the veteran was scheduled for VA otologic and 
audiometric examinations, for which he failed to report.  

In correspondence of August 1998, the RO inquired of the 
veteran whether he wished to be rescheduled for the 
aforementioned otologic and audiometric examinations.  No 
response was received to this correspondence.  

In March 1999, the Board requested the opinion of a medical 
expert regarding the issue of entitlement to service 
connection for hearing loss in the right ear.  In 
correspondence of April 1999, the chief of the Otolaryngology 
Section at the local VA medical center voiced the following 
opinion:

Based on a review of the record, (there) 
is no evidence that the veteran's right 
hearing loss was due to his naval active 
duty.  The 1969 audio identifies a left 
ear hearing loss and normal hearing in 
the right ear with the exception of 500 
Hertz frequency.  The 1996 audiogram 
identified a progression of the left ear 
loss by approximately 30 decibels at each 
frequency, plus a right loss with a bone 
conduction loss of 25 decibels at 500 
Hertz and 35 decibels at 1,000 Hertz, as 
well as an SRT of 40 decibels on the 
right.  

Neurosensory hearing loss in the great 
majority of cases is age-related and 
progressive.  A progressive loss in the 
left ear would most likely be paralleled 
in the right, and, in this case, produce 
at least a 30-decibel loss.  Additional 
factors may contribute to neurosensory 
hearing loss, including a history of head 
trauma. 


I.  Entitlement to service connection for 
defective hearing in the right ear.

Criteria

As to the issue of service connection for right ear hearing 
loss, the threshold question which must be resolved is 
whether the veteran's claim is well grounded.  See 
38 U.S.C.A. § 5101(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  


A well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
service injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also Epps. v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. 
Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

The second and third elements of this equation may also be 
satisfied under 38 C.F.R. § 3.303(b) (1998), by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post 
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 
488 (1997).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In the present case, service medical records disclose that, 
at the time of the veteran's final service separation 
examination in November 1969, there was present a single very 
slightly elevated (that is, 25 decibel) pure tone threshold 
at 500 Hertz in the veteran's right ear.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  However, no diagnosis of 
right ear hearing loss was noted at that time.  


Indeed, on VA examination in April 1972, and on 
hospitalization in September 1974, the veteran's hearing was 
described respectively as "adequate" and "negative."  Not 
until November 1990, fully 21 years following the veteran's 
discharge from service, was there noted a mild sloping to 
severe sensorineural hearing loss in the veteran's right ear.  

The Board concedes that, while in service, the veteran may 
have on occasion been exposed to noise at what might 
reasonably be considered hazardous levels.  However, in an 
opinion of April 1999, a medical expert in the field of 
hearing loss opined that there was "no evidence that the 
veteran's right hearing loss was due to his naval active 
duty."  Notwithstanding the existence of a current right ear 
hearing loss, the only evidence which the veteran has 
submitted which supports a finding of a nexus to service is 
his own testimony.  

Evidence of such a nexus, however, cannot be provided by lay 
testimony, inasmuch as "lay persons are not competent to 
offer medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc); Grivois v. Brown, 6 Vet. App. 136 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage, 10 Vet. App. at 498.  His statements, including his 
hearing testimony, are insufficient, in and of themselves, to 
relate his current symptomatology to his prior symptoms, or 
to his period of service, or any applicable presumptive 
period.  See Savage, supra.  

Based on a full review of the pertinent evidence of record, 
the Board is unable to conclude that the veteran's current 
right ear hearing loss, first persuasively documented many 
years following service discharge, was present in service, or 
is otherwise of service origin.  Under such circumstances, 
his claim is not well grounded, and must be denied.





Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the appellant has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for defective 
hearing in the right ear is not well grounded, the doctrine 
of reasonable doubt has no application to his appeal.


II.  Entitlement to an initial 
compensable evaluation for left ear 
defective hearing.

Criteria

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  


Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  

To evaluate the degree of disability from defective hearing, 
the revised rating schedule establishes 11 auditory acuity 
levels ranging from Level I for essentially normal acuity 
through Level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at Level X or 
XI.  38 C.F.R. §§ 4.85(f), 4.86(a) (effective June 10, 1999); 
and Part 4, Codes 6100 to 6101 (effective prior to June 10, 
1999), 6100 (effective June 10, 1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable evaluation for left 
defective hearing is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 620 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected defective hearing in the left ear (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an initial 
compensable evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

As may be gleaned from the above, new VA regulations 
regarding the evaluation of service-connected defective 
hearing became effective June 10, 1999, prior to the 
promulgation of a final decision on the veteran's claim for 
entitlement to an increased rating for defective hearing in 
the left ear.  64 Fed. Reg. 25202 (1999).  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version more favorable to an appellant 
applies unless Congress provided otherwise, or permitted the 
Secretary to do otherwise, and the Secretary does so.  
Marcoux v. Brown, 10 Vet. App. 30 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Inasmuch as there has 
been no indication as to which version of the regulations 
might be more favorable to the veteran, the Board will 
proceed with the adjudication of his claim utilizing the 
criteria in effect both before and after June 10, 1999.

In that regard, the Board notes that the veteran has 
undergone one, and only one, VA audiometric examination for 
compensation purposes.  That examination was conducted in 
January 1992, and yielded results consistent with Level III 
hearing in the veteran's left ear.  Were the veteran's 
audiometric results to have been evaluated pursuant to the 
"revised" regulations which became effective June 10, 1999, 
his service-connected left ear would have been assigned a 
Level IV designation.  See 38 C.F.R. § 4.86(a) (effective 
June 10, 1999).  

In any case, the veteran's nonservice-connected right ear 
would have been assigned a Level I `designation, a procedure 
now codified at 38 C.F.R. § 4.85(f) (effective June 10, 
1999).  Under either scenario, the noncompensable evaluation 
assigned is appropriate, and an increased rating is not 
warranted.  See 38 C.F.R. Part 4, Code 6100 (1998).


The Board acknowledges that, in October 1996, the veteran 
once again underwent a VA audiometric examination.  However, 
that examination was conducted as part of an audiologic 
reevaluation and "hearing aid check," and, consequently, was 
inadequate for rating purposes.  Nonetheless, application of 
both the "old" and "new" schedular criteria to that 
examination would have, once again, resulted in the 
assignment of a noncompensable evaluation, and the denial of 
the veteran's current claim.  

In an attempt to remedy the above situation, the RO, in July 
1998, sought to schedule the veteran for an additional VA 
audiometric examination.  However, the veteran failed to 
report for that examination.  When subsequently questioned as 
to his willingness to report for a rescheduled examination, 
the veteran failed to respond to the correspondence in 
question.  

The Board notes that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, and a claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim must be 
denied.  38 C.F.R. § 3.655 (1998).  In the present case, 
given the complete lack of evidence warranting the assignment 
of a compensable evaluation, and the veteran's continued 
failure to report for scheduled VA examinations, the Board 
has no choice but to deny his claim for an increased 
evaluation for defective hearing in the left ear. 

The Board takes note that, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflected in the then-current severity of 
the disorder.  Additionally discussed was the concept of the 
"staging" of ratings, finding that, where there has been 
disagreement with an initially assigned disability 
evaluation, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeals period.  

The Court's holding in Fenderson has no application in the 
veteran's case.  At no time since the time of the initial 
rating decision awarding service connection for defective 
hearing in the left ear has the veteran been shown to be 
entitled to other than a noncompensable evaluation for that 
disability.  Consequently, his claim must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in June 1992.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire objective medical evidence 
presently on file.  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, do not provide a persuasive basis for a grant 
of the benefits sought in light of the evidence as a whole.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually consider his claim in light thereof.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA's Undersecretary for 
Benefits or the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for left defective hearing.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for defective hearing in 
the right ear, the appeal is denied.

Entitlement to an initial compensable evaluation for 
defective hearing in the left ear is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 



